Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that because Obuchi already teaches heat resistance and moldability, there no need to further enhance heat resistance or moldability and therefore the modification of Obuchi according to Murakami is the result of impermissible hindsight analysis (Remarks, pages 4-6).  In the PTAB decision cited by Applicant, Ex parte Burns, the issue is whether one of ordinary skill in the art would add an additional reinforcement member to a horseshoe already having metal reinforcing member.  That is not the issue with respect to heat resistance and moldability in Obuchi.  Obuchi does not teach that heat resistance and moldability are achieved in the same way that the rubber tread of the horseshoe was already held “securely” and “snugly”.  Obuchi teaches that heat resistance is something that can be improved (see paragraphs 0028, 0039, 0061, 0063, 0064, and 0088) or maintained or taken advantage of (see paragraphs 0100, 0103, 0117, 0120, and 0121).  Examiner notes that nowhere does Obuchi teach that heat resistance “has been achieved” or “has been improved”; Obuchi teaches that heat resistance “can be improved” or “can be enhanced”.  Therefore, one of ordinary skill in the art would look to Obuchi not as teaching that heat resistance and moldability have been improved as much as it can be but as teaching that the improvement of heat resistance and moldability is desired.  As such, an invitation to further improve heat resistance and moldability such as that taught by Murakami would align with Obuchi’s teachings.  
Applicant argues that the use of a crystalline polymer achieves unexpected results and points to comparative examples 1 and 2 disclosed in the instant specification as evidence (Remarks, pages 6-7).  Comparative examples 1 and 2 are not direct comparisons to inventive examples 1-6.  It is unclear as to whether it is the differing layer thickness, tensile break elongation, flexural modulus, or the use of an amorphous polymer that results in the undesired behavior.
Applicant argues that one of ordinary skill in the art would not know whether to apply the teachings of Murakami to the first or second layers of Obuchi (Remarks, page 7).  The improvement taught by Murakami applies to an alicyclic structure-containing polymer.  Therefore, the teachings of Murakami would apply to the alicyclic structure-containing polymers of Obuchi.  To do otherwise would go against the teachings of Murakami.  Therefore, one of ordinary skill in the art would apply the teachings of Murakami to the second layer of Obuchi because it contains an alicyclic structure-containing polymer.
Applicant argues because Murakami does not teach a two layered structure, the claimed invention achieves unexpected bending resistance (Remarks, page 7).  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783